DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dvir (US2018/0176488) in view of Neiman (US8014666).

Regarding claim 1, Dvir discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: See plurality of Lenses in Fig. 2b-6a; [0018; 0024-0027]); 
 	a plurality of filters disposed on respective optical axes of the plurality of lens portions (abstract; [0004-0005; 0010-0020; 0051]: different filters NIR, R,G,B, UV); 
a holding member (Fig. 2a-b: compound lens 4) holding the plurality of lens portions (Fig. 2a-b: 6) and the plurality of filters (Fig. 2a-2b: See lens compound 4; [0064]),
wherein the holding member includes a first mount portion (Fig. 2b: See mounting portion 5; [0064]) and is detachably mountable to an imaging apparatus via the first mount portion ([0072]).
However, Dvir fails to explicitly disclose: “an optical element that is common to the plurality of lens portions and guides light from the object to the plurality of lens portions”.
In an analogous of art, Neiman teaches a magnetic removable mounting optical filter for mounting to a front of a lens system (Fig. 1-3: See optic/lens filter 20 in front or common to lens system 12). According to Neiman, the lens/optical filter may be used creatively to adjust image contrast, image balance, improve color rendition, saturation, diffusion, create patterns or introduce unusual color effect (col. 2, ln. 60-65).  In light of the teaching from Neiman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common or front optical filter to a lens system.  The modifications thus provide a means for adjusting image contrast, image balance, improving color rendition, saturation, diffusion, creating patterns or introducing unusual color effect (Neiman: col. 2, ln. 60-65).  
Dvir in view of Neiman discloses: the optical element (Neiman: front lens/optical filter 20 of Fig. 1-3) wherein the plurality of filters includes a first filter and a second filter mutually different in transmission characteristic (Dvir: [0066-0070]: See single or multi bands filter).

Regarding claim 4, Dvir discloses the optical apparatus according to claim 1, wherein the first filter outputs light at a first wavelength, and the second filter outputs light at a second wavelength ([0058; 0068]).

Regarding claim 6, Dvir discloses the optical apparatus according to claim 1, wherein the plurality of filters is mutually different in transmission characteristic ([0058]).  

Regarding claim 16, Dvir in view of  Neiman discloses the optical apparatus according to claim 1, wherein the optical element is a diffusing element (Neiman: col. 2, ln. 60-65: Neiman, the lens/optical filter 20 is used creatively to adjust image color rendition, saturation, diffusion).  

Regarding claim 18. Dvir discloses an image pickup system comprising: the optical apparatus according to claim 1 (See the rejection of claim 1 and/or compound lens 4 and SLR camera 1 of Fig. 1-2; abstract; [0072]); and 
the imaging apparatus (Fig. 1: camera body 1 or ) on which the optical apparatus is mounted (Fig. 2a-b: compound lens 5).  


Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dvir in view of Neiman and further in view of Kim (US20160277658).


Regarding claim 3, Dvir in view of Neiman fails to disclose the optical apparatus according to claim 1, further comprising: a communication unit configured to transmit information regarding the plurality of lens portions and the plurality of filters to the imaging apparatus.  
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a communication device to exchange at least two of lens position information, color information and other disparity value.  The modifications thus provide a means to compensate for optical blur, down sampling and noise (Kim: [0031; 0113]; claim 26).  

Regarding claim 19, Dvir in view of Neiman fails to disclose the image pickup system according to claim 18, further comprising: a processing unit configured to process image information acquired by the imaging apparatus, based on information regarding the plurality of lens portions and the plurality of filters.  
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process image based on at least two of lens position information, color information and other disparity value.  The modifications thus provide a means to compensate for optical blur, down sampling and noise (Kim: [0031; 0113]; claim 26).   

Regarding claim 20, Dvir discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: See plurality of Lenses in Fig. 2b-6a; [0018; 0024-0027]); 
a plurality of filters disposed on respective optical axes of the plurality of lens portions (abstract; [0004-0005; 0010-0020; 0051]: different filters NIR, R,G,B, UV);  - 31 -10198945US01 
wherein the plurality of filters includes a first filter and a second filter mutually different in transmission characteristic ([0066-0070]: See single or multi bands filter).
However, Vdir fails to disclose: “an optical element that is common to the plurality of lens portion and guides light from the object to the plurality of lens portions”.
In an analogous of art, Neiman teaches a magnetic removable mounting optical filter for mounting to a front of a lens system (Fig. 1-3: See optic/lens filter 20 in front or common to lens system 12). According to Neiman, the lens/optical filter may be used creatively to adjust image contrast, image balance, improve color rendition, saturation, diffusion, create patterns or introduce unusual color effect (col. 2, ln. 60-65).  In light of the teaching from Neiman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common or front optical filter to a lens system.  The modifications thus provide a means for adjusting image contrast, image balance, improving color rendition, saturation, diffusion, creating patterns or introducing unusual color effect (Neiman: col. 2, ln. 60-65).  
Dvir in view of Neiman discloses: a holding member holding the plurality of lens portions and the plurality of filters (Dvir: Fig. 2a-b; abstract: [0004-0005; 0010-0020; 0051]: See compound lens 4 that hold different filters NIR, R,G,B, UV corresponding to differed lenses) and the optical element (Neiman: Fig. 1-5: See body of camera lens 12 that hold other lenses within camera lens 12 and the optical/lens 20  all together).
However, Dvir in view of Neiman fails to disclose: “a communication unit configured to transmit information regarding the plurality of lens portions and the plurality of filters to an imaging apparatus”.
In an analogous of art, Kim teaches an image signal processor to perform communication with other devices ([0141-0146]) and to calculate at least two of disparity value, pixel location information, lens position information and color information of the image data in order to compensate for optical blur, down sampling and noise (abstract; [0031; 0120]; claim 26).  In light of the teaching from Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a communication device to exchange at least two of lens position information, color information and other disparity value.  The modifications thus provide a means to compensate for optical blur, down sampling and noise (Kim: [0031; 0113]; claim 26).   

Claims 1-2, 4-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamahiro (US2017/0192209) in view of Honda (US2018/0302597).

Regarding claim 1, Yamahiro discloses an optical apparatus comprising: 
a plurality of lens portions configured to form respective images of an object (Fig. 2: Micro lens array 33: [0097]); 
an optical element that is common to the plurality of lens portions and guides light from the object to the plurality of lens portions (Fig. 2: see one of the lenses in lenses 11 in lens system 10 that is common and used to guide light to a plurality of micro lens array 33);
a holding member holding the plurality of lens portions (Fig. 2: see intermediate lens adaptor 30 that holds micro lens array 33) and wherein the holding member includes a first mount portion and is detachably mountable to an imaging apparatus via the first mount portion (Fig. 2: see mounting portion 32/26 for mounting intermediate lens adaptor 30 to camera body 20; [0090; 0095-0096; 0099]).  
However, Yamahiro fails to explicitly disclose: “a plurality of filters disposed on respective optical axes of the plurality of lens portions and holding the plurality of filters, wherein the plurality of filters includes a first filter and a second filter mutually different in transmission characteristic”.
In an analogous of art, Honda teaches a camera system with different color filter, transmission characteristic or different polarizing pixels (abstract; [0078]: See different arrangements of color filter R,Gr,Gb, B, 127 and polarizing member 126 or 0-90 degree polarizing pixels in Figs. 2-14). Honda teaches that the aspect of the present technology is to improve detection accuracy for polarization and color information ([0027]).  In light of the teaching from Honda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the device of Yamahiro to include different color filter and polarizing pixels arrangements of Honda.  The modification thus improve detection accuracy for polarization and color information (Honda: [0027]).  

Regarding claim 2, Yamahiro in view of Honda fails to disclose the optical apparatus according to claim 1, wherein the first mount portion includes an electrical contact for electrical connection with the imaging apparatus.  
Official Notice is taken that it is well known and expected in the art to have electrical contact between a mounting portion of an interchangeable /adaptor lens and an imaging apparatus in order to control lens/lenses.  Therefore, it would have been obvious to one of ordinary skill in the art to modify A the device of Yamahiro and Honda to include electrical contacts between interchangeable /adaptor lens and an imaging apparatus. The modifications thus provide a means for controlling or driving lens/lenses of an interchangeable /adaptor lens.

Regarding claim 4, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the first filter outputs light at a first wavelength, and the second filter outputs light at a second wavelength (Honda: See different colors or wavelength of filter in Fig. 3-4, 6-7 and 9-13; [0081-0088]).  

Regarding claim 5, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the first filter outputs light in a first polarization state, and the second filter outputs light in a second polarization state (Honda: See different polarization pixels arrangement or angle in Fig. 3-4, 6-7 and 9-13; [0010-0021; 0134-0137]).  

Regarding claim 6, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the plurality of filters is mutually different in transmission characteristic (Honda: different colors filter in Fig. 3-4, 6-7 and 9-13 inherently yield different light transmission characteristics; [0014; 0081-0088; 0134; 0220]).  

Regarding claim 7, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein the plurality of filters includes two or more filters mutually identical in transmission characteristic (Honda: Two or more identical color filters in Fig. 3-4, 6-7 and 9-13 inherently yield identical light transmission characteristics; [0014; 0134; 0220]).    

Regarding claim 8, Yamahiro discloses the optical apparatus according to claim 1, wherein the holding member includes a second mount portion and is detachably mountable to an accessory apparatus via the second mount portion (Fig. 2: See mounting portion 31 of intermediate lens adaptor 30 that mounted to other mounting portion 12 of other lens 10).  

Regarding claim 9, Yamahiro in view of Honda discloses the optical apparatus according to claim 8, wherein the second mount portion includes contact for connection with the accessory apparatus (Yamahiro: Fig. 2: See mounting part 31/12 between intermediate adaptor 30 and lens ).  
However, Yamahiro and Honda fail to teach “ includes an electrical contact for electrical connection”.
Official Notice is taken that it is well known and expected in the art to have electrical contact between a mounting portion of an interchangeable /adaptor lens and an imaging apparatus or other accessory in order to control lens/lenses.  Therefore, it would have been obvious to one of ordinary skill in the art to modify A the device of Yamahiro and Honda to include electrical contacts between interchangeable /adaptor lens and an imaging apparatus or other accessory. The modifications thus provide a means for controlling or driving lens/lenses of an interchangeable /adaptor lens/accessory. 

Regarding claim 10, Yamahiro in view of Honda discloses the optical apparatus according to claim 8, wherein the accessory apparatus (Yamahiro: Fig. 2: 10) is detachably mountable to the imaging apparatus (Yamahiro: [0088]: see interchangeable lens 10 that mounted to camera body 20 via intermediate lens adaptor 30).

Regarding claim 11,  Yamahiro in view of Honda discloses the optical apparatus according to claim 8, wherein the accessory apparatus includes an optical system that is common to the plurality of lens portions and guides light from the object into the optical element (Yamahiro: Fig. 2: see one of the lenses 11 in lens system 10 that is common and used to guide light to a plurality of micro lens array 33).  

Regarding claim 12, Yamahiro in view of Honda discloses the optical apparatus according to claim 1, wherein an optical system including the optical element converts the light from the object into parallel light and guides the parallel light to the plurality of lens portions (Yamahiro: Fig. 2: [0097]: see one of the lenses 11 in lens system 10 that guides parallel light into a plurality of micro lens array to form images).  

Regarding claim 13, Yamahiro in view of Honda discloses the optical apparatus according to claim 11, wherein the optical system forms an intermediate image of the object (Yamahiro [0097]: plurality of images of the exit pupil of the interchangeable lens 10 are interpreted as intermediate images).  

Regarding claim 14, Yamahiro in view of Honda discloses the optical apparatus according to claim 13, wherein the accessory apparatus includes a field stop disposed at a position of the intermediate image of the object (Yamahiro: See also Iris or shutter in lenses 11 or lens system 10).  

Regarding claim 15, Yamahiro in view of Honda discloses the optical apparatus according to claim 14, wherein a diffusing element is provided at an aperture portion of the field stop (Yamahiro: See also Iris or shutter in lenses 11 or lens system 10).  

Regarding claim 18. Yamahiro in view of Honda discloses an image pickup system comprising: the optical apparatus according to claim 1 (See the rejection of claim 1 and/or interchangeable lens 10 and intermediate lens adaptor 30); and 
the imaging apparatus on which the optical apparatus (10/30) is mounted (Fig. 2: camera body 20).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamahiro in view of Honda and further in view of Sambongi (US9658367).

Regarding claim 17, Yamahiro in view of Honda fails to explicitly disclose: “the optical apparatus according to claim 1, wherein the plurality of lens portions includes two or more lens portions mutually different in effective diameter”.
In an analogous of art, Sambongi teaches microlenders that are formed by two types of the micro lenses  9a and 9b with different effective diameters. High-resolution distance measurement can be performed from an image signal acquired by the imaging device 10 via the larger microlens 9a, and wide-range distance measurement can be performed from an image signal acquired by the imaging device via the smaller microlens 9b. As a result, there is the advantage that, if the spatial resolution is maintained, it is possible to acquire an image signal that can realize both wide-measurement-range distance measurement and high-resolution distance measurement. (col. 8, ln. 32-45).  In light of the teaching from Sambongi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine modify the device of Yamahiro and Honda to include different micro lenses diameters and arrangements.  The modifications thus acquire an image signal that can realize both wide-measurement-range distance measurement and high-resolution distance measurement. (Sambongi: col. 8, ln. 32-45).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/03/2021